Citation Nr: 1736189	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1974 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been transferred to the RO in Montgomery, Alabama.

The case was initially brought before the Board in November 2011, at which time the Board remanded, in pertinent part, the issue on appeal for further development.  Failure to comply with remand directives was repeatedly found and the Board remanded the appeal in January 2014 and January 2015.  The matter was subsequently returned to the Board.  

In a December 2015 decision, the Board denied service connection for a left hip disability, to include as secondary to service-connected right knee disability.  The Veteran appealed the December 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2016 Order of the Court granting a Joint Motion for Remand (JMR), the parties agreed to vacate the December 2015 decision and remand the matter for compliance with the terms of the JMR.  In December 2016, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously discussed above, the Board, in a December 2015 decision, denied the Veteran's claim for service connection for a left hip disability, to include as secondary to service-connected right knee disability.  In its decision, the Board relied, for the most part, on the findings and opinions in a March 2014 VA examination report and February 2015 VA addendum opinion.  However, the September 2016 JMR found that those findings and opinions of the February 2015 VA addendum opinion were inadequate, because it did not connect its ultimate conclusion with the Veteran's full medical history. 

Regarding the February 2015 VA examiner's opinion, the examiner opined that the Veteran's left hip disability was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  That conclusion was based on the finding that "[a] slight limp of the right knee would not contribute to, aggravate or cause such well defined pathology of the left hip."  The JMR noted that the examiner's opinion relied on evidence from 2002 that the Veteran had only a slight limp.  However, the JMR cited more recent evidence, which disputed that finding, including the March 2014 VA examination report noting that the Veteran constantly used a cane for his right knee and left hip; a January 2014 VA treatment record documenting that the Veteran had a weak gait; and June 2012 VA physical therapy notes describing that the Veteran had an impaired gait and balance and was seen for gait transfers and training with a straight cane.  As result, the JMR determined that the February 2015 examiner's opinion, which was based on the Veteran's gait not being altered, had not taken into consideration the Veteran's medical history.  Therefore, a remand was warranted for the Board to obtain an adequate medical opinion. 

Pursuant to the Board's December 2016 remand, the RO obtained an addendum opinion from the VA physician who conducted the March 2014 examination of the Veteran and authored the February 2015 addendum report.   The physician was asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected right knee disability, or any other service-connected disability.  Unfortunately, the February 2017 addendum opinion obtained did not sufficiently address the questions posed.  

In the February 2017 addendum opinion, the VA physician stated that:

The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  

Rationale: Veteran is service connected for right and left knee conditions.  He had left total hip replacement due to avascular necrosis (osteonecrosis).  This is a distinct condition not cause by a "weak gait."  It can be caused by hip dislocation which this Veteran has not had.  Chronic steroid use is associated with 35 % of all cases of nontraumatic avascular necrosis and this Veteran has had frequent steroid treatment due to his severe COPD.  In addition, he has sickle cell disease which is another recognized cause of avascular necrosis of the hip.  

While the Board is not disputing the physician's ultimate findings and conclusion, her opinion and rationale did not address whether the Veteran's current left hip disability was aggravated (increased beyond the natural progression of the disability) by his service-connected right knee disability, or any other service-connected disability, as specifically requested in the remand instructions.  

When VA undertakes to provide a VA examination or medical opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the above, the Board finds that a remand is required for an addendum opinion that adequately addresses the aggravation aspect of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA opinion from the VA physician who conducted the March 2014 examination of the Veteran and subsequently authored the February 2015 and February 2017 addendum reports, or another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his left hip disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review. 
After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability was aggravated (increased beyond the natural progression of the disability) by his service-connected right knee disability, or any other service-connected disability?

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the left hip prior to aggravation by the service-connected right knee.

In providing the above opinions, the examiner should consider the Veteran's complete and relevant medical history, including the following:

VA treatment records in 2012, 2013 and 2014 documenting the Veteran's weak gait; June 2012 VA treatment records noting the Veteran's impaired gait and balance and being seen for gait transfers and training with a straight cane; and the March 2014 VA examination report reflecting the Veteran's use of a cane for his right knee and left hip. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




